


PROMISSORY NOTE


U.S. $7,000,000        As of November 19, 2013


FOR VALUE RECEIVED, Intermountain Community Bancorp, an Idaho corporation,
having an address at 414 Church Street, Sandpoint, Idaho 83864 (“Maker”), hereby
promises to pay to the order of NEXBANK SSB (“Payee”), at its address at 2515
McKinney Avenue, Suite 1100, Dallas, Texas 75201 or such other address as it may
designate, the principal sum of SEVEN MILLION and NO/100 Dollars ($7,000,000),
or, if less, the unpaid principal amount of the Loan, and interest from the date
hereof on the balance of principal from time to time outstanding, in United
States currency, at the rates and at the times hereinafter described.


This Promissory Note (this “Note”) is issued by Maker pursuant to that certain
Loan Agreement of even date herewith (the “Loan Agreement”) entered into between
Payee and Maker. This Note evidences the Loan (as defined in the Loan
Agreement). Payment of this Note is governed by the Loan Agreement, the terms of
which are incorporated herein by express reference as if fully set forth herein.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Loan Agreement.


1. Principal and Interest.
(a) The maximum aggregate amount of this Note shall not exceed SEVEN MILLION
Dollars ($7,000,000). No principal amount repaid may be reborrowed. All
principal, interest and other sums due under this Note shall be due and payable
in full on the Maturity Date.


(b)    Subject to Section 1(c) below, the unpaid principal amount of this Note
shall bear interest at the Note Rate (the “Applicable Rate”), unless the Default
Rate is applicable. Interest at the Applicable Rate (or Default Rate) shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment. The Loan shall bear interest at the Default Rate at any time
at which an Event of Default shall exist.


(c)    Commencing on December 1, 2013 and continuing on each Payment Date
thereafter, installments of principal in the amount of $58,333.33 and accrued
interest thereon shall be due and payable on each Payment Date. The outstanding
principal balance of the Loan and any and all accrued but unpaid interest hereon
shall be due and payable in full on the Maturity Date or upon the earlier
maturity hereof, whether by acceleration or otherwise. All payments (whether of
principal or of interest) shall be deemed credited to Maker’s account only if
received by 2:00 p.m. Dallas time on a Business Day; otherwise, such payment
shall be deemed received on the next Business Day.


2. Maximum Lawful Rate. It is the intent of Maker and Payee to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. In no way, nor in any event or contingency (including but not limited to
prepayment, default, demand for payment, or acceleration of the maturity of any
obligation), shall the rate of interest taken, reserved, contacted for,

D-2212121_2    1

--------------------------------------------------------------------------------




charged or received under this Note and the other Loan Documents exceed the
highest lawful interest rate permitted under applicable law. If Lender shall
ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
highest lawful interest rate permitted under applicable law, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loan in the
inverse order of its maturity and not to the payment of interest, or refunded to
the Maker or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal. All interest paid or
agreed to be paid to the holder hereof shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of the Loan so that the amount
of interest on account of such obligation does not exceed the maximum permitted
by applicable law. As used in this Section, the term "applicable law" shall mean
the laws of the State of Texas or the federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.


3.    Monthly Payments.    All payments on account of the indebtedness evidenced
by this Note shall be made to Payee not later than 2:00 p.m. Dallas, Texas time
on the day when due in lawful money of the United States and shall be first
applied to late charges, costs of collection or enforcement and other similar
amounts due, if any, under this Note and any of the other Loan Documents, then
to interest due and payable hereunder and the remainder to principal due and
payable hereunder.


4. Maturity Date. The indebtedness evidenced hereby shall mature on the Maturity
Date, or as accelerated under the terms of the Loan Agreement. On the Maturity
Date, the entire outstanding principal balance hereof, together with accrued and
unpaid interest and all other sums evidenced by this Note, shall, if not sooner
paid, become due and payable.


5.    General Provisions.


(a) In the event (i) the principal balance hereof is not paid when due whether
by acceleration or upon the Maturity Date or (ii) an Event of Default exists,
then the principal balance hereof shall bear interest from and after the
Maturity Date or the date of such Event of Default, as applicable, at the
Default Rate until such Event of Default is cured. In addition, for any
installment (exclusive of the payment due upon the Maturity Date) which is not
paid by the tenth (10th) day following the due date thereof a late charge equal
to five percent (5%) of the amount of such installment shall be due and payable
to the holder of this Note on demand to cover the extra expense involved in
handling delinquent payments.


(b) Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.


(c) This Note and all provisions hereof shall be binding upon Maker and all
persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.


(d)    Time is of the essence as to all dates set forth herein.

D-2212121_2    2

--------------------------------------------------------------------------------






(e) To the fullest extent permitted by applicable law, Maker agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Payee; and
Maker consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Payee with respect to the payment or
other provisions of this Note, and to any substitution, exchange or release of
the collateral, or any part thereof, with or without substitution, and agrees to
the addition or release of any makers, endorsers, guarantors, or sureties, all
whether primarily or secondarily liable, without notice to Maker and without
affecting its liability hereunder.


(f) To the fullest extent permitted by applicable Law, Maker hereby waives and
renounces for itself, its successors and assigns, all rights to the benefits of
any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.


(g) If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.


(h) To the fullest extent permitted by applicable law, all parties now or
hereafter liable with respect to this Note, whether Maker, principal, surety,
guarantor, endorsee or otherwise hereby severally waive presentment for payment,
demand, notice of nonpayment or dishonor, protest and notice of protest. No
failure to accelerate the indebtedness evidenced hereby, acceptance of a past
due installment following the expiration of any cure period provided by this
Note, any Loan Document or applicable law, or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the indebtedness evidenced hereby or as a waiver of such right of acceleration
or of the right of Payee thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted hereunder or by the laws of the State.
Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.


(i) THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


(j)    THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



D-2212121_2    3

--------------------------------------------------------------------------------




[Signature page follows.]





D-2212121_2    4

--------------------------------------------------------------------------------







    

--------------------------------------------------------------------------------




Maker has delivered this Note as of the day and year first set forth above.


MAKER:






INTERMOUNTAIN COMMUNITY BANCORP


By:     /s/ Curt Hecker
Name: __Curt Hecker______ ____________
Title: ___CEO____ ____ __________










































































































[Signature Page to Promissory Note]

    